DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/13/2022 has been entered. Claims 1, 6, 11, 16, 21, 26 are amended. Claims 1- 30 are pending for examinations.
 Response to Arguments
Applicant's arguments filed in the remarks on 5/13/2022 have been fully considered but they are not persuasive. On page 14, last four lines  and page 15 first two lines of the remarks, applicant argues, “ However, the cited portions (and the remaining portions) of Altman do not provide any disclosure or suggestion for the elements of “bonding the 5G NR mobile traffic and the in-home Wi-Fi traffic to a single service flow wherein: a right to use the single service flow is granted to the CPE by a cable modem termination system (CMTS); and a limited number of service flows are available to the CMTS” as is recited or analogously recited in the amended independent claims”.
Examiner disagrees and respectfully submits that Altman teaches as per [0162] about one or more of the vehicular wireless (or cellular) modems or wireless (or cellular) transceivers, and/or one or more of the driver/ passenger end-user device's wireless or cellular modem or transceiver, may be configured by the Bonding/Multi-Link Agent(s) to operate as an IP packets repeater or re-transmitter or router or switch or bridge or hub or relay unit or relay node, which may be connected or may operate over an ad-hoc wireless network to re-convey or re-transmit packets towards the vehicular Bonding/Multi-Link Agent or circuitry and may also operate in parallel as a regular wireless (or cellular) modem or transceiver towards the operator's network...; now refer to [0082] and Fig. 4 wherein #413 (vehicle) has a modem/CPE functionality and 802.11 as a wi-fi traffic and 5G as a NR mobile traffic; now refer to [0043] about creating a virtual broadband connection or a bonded or aggregated communication channel, that would be able to reliably receive data-packets at a sufficient aggregate bandwidth that is suitable for the desired HD movie streaming or close to it or with the purpose and algorithm of achieving as close as possible performance as needed; by combining or bonding together data paths of multiple transceivers that are located in vehicle 110, each one of such transceivers contributing a portion to the aggregate bandwidth (i.e. single service flow) that is then utilized in an aggregate manner by the vehicular multimedia system 165. For example, the driver's smartphone 111 may be equipped with a cellular 4G-LTE transceiver, having a SIM card able to communicate with Cellular Provider B, which provides a reliable incoming reception of approximately 6 MBPS. Similarly, the passenger tablet 113 may have a 5G cellular transceiver able to receive data from Cellular Provider A which may be the same or different than Cellular Provider B (in this example and throughout this disclosure), at an effective bandwidth of approximately 2 MBPS; further refer to [0044]… The number and type of transceivers or modems are not limited; the number and type of providers or operators are not limited; the technology or standards or protocols of communication are not limited; and all these may not necessarily be single but rather may be or may comprise multiple operators, transceivers, links and/or technology (e.g., unlike the demonstrative example which mentioned only a cellular link to simplify the discussion; but either one of the transceivers and operators may also be non-cellular, e.g., satellite. V2X, V2V, 802.11p, Wi-Fi, or others); further see [0046].
On page 15, last paragraph of the remarks, applicant argues, “However, the cited portions (and the remaining portions) of Sala do not provide any disclosure or suggestion for the elements of “bonding the 5G NR mobile traffic and the in-home Wi-Fi traffic to a single service flow wherein: a right to use the single service flow is granted to the CPE by a cable modem termination system (CMTS); and a limited number of service flows are available to the CMTS” as is recited or analogously recited in the amended independent claims”.
Examiner disagrees and respectfully submits that Sala in view of Altman teaches in [0053] about.. .a higher-priority service (such as, telephony) and a lower-priority service (such a, web browsing) can request bandwidth from CMTS 102. The flexible use of grants provided by cable modem 104 allows the higher-priority service (i.e., telephony) to borrow a first arriving lower-priority grant if the grant arrives earlier than its own grant. The lower-priority service (i.e., web browsing) would be permitted to utilize the bandwidth granted to the higher-priority, unless another higher-priority service is judged to require the grant.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4- 7, 9- 11, 14- 17, 19- 21, 24- 27 and 29- 30 are rejected under 35 U.S.C. 103 as being unpatentable over Babbellapati eta al. (US Pub. No. 2021/0219354 A1), hereafter Syam  and in view of Altman (US Pub. No. 2021/0114616 A1) and in further view of Sala et al. (US Pub. No. 2001/0053152 A1).

	Regarding claim 1, Syam teaches a method of operating a customer premise equipment (CPE) device (see Fig. 2; #202 as a CPE), comprising:
	receiving in-home Wi-Fi traffic (see Fig. 2, link #208/210; see [0061]);
	receiving 5G New Radio (NR) mobile traffic (see Fig. 2, link #210/ 212; see [0061- 0062]); and
	Further Syam teaches about supporting both the 5G NR mobile traffic and the in- home Wi-Fi traffic to single service flow (#210 of Fig. 2; refer to [0061]…The UE 204-c may communicate over a wireless communication link 210 (such as a Wi-Fi communication link or a 5G communication link); further see [0063] where 5G-CPE as a home router for wireless broadband service using a 5G WAN/5G WLAN/5G network and Wi-Fi/Ethernet).
	But Syam fails to teach about bonding the 5G NR mobile traffic and the in-home Wi-Fi traffic to a single service flow wherein: a right to use the single service flow is granted to the CPE by a cable modem termination system (CMTS); and a limited number of service flows are available to the CMTS.
	However Altman teaches as per [0162] about one or more of the vehicular wireless (or cellular) modems or wireless (or cellular) transceivers, and/or one or more of the driver/ passenger end-user device's wireless or cellular modem or transceiver, may be configured by the Bonding/Multi-Link Agent(s) to operate as an IP packets repeater or re-transmitter or router or switch or bridge or hub or relay unit or relay node, which may be connected or may operate over an ad-hoc wireless network to re-convey or re-transmit packets towards the vehicular Bonding/Multi-Link Agent or circuitry and may also operate in parallel as a regular wireless (or cellular) modem or transceiver towards the operator's network...; now refer to [0082] and Fig. 4 wherein #413 (vehicle) has a modem/CPE functionality and 802.11 as a wi-fi traffic and 5G as a NR mobile traffic; now refer to [0043] about creating a virtual broadband connection or a bonded or aggregated communication channel, that would be able to reliably receive data-packets at a sufficient aggregate bandwidth that is suitable for the desired HD movie streaming or close to it or with the purpose and algorithm of achieving as close as possible performance as needed; by combining or bonding together data paths of multiple transceivers that are located in vehicle 110, each one of such transceivers contributing a portion to the aggregate bandwidth (i.e. single service flow) that is then utilized in an aggregate manner by the vehicular multimedia system 165. For example, the driver's smartphone 111 may be equipped with a cellular 4G-LTE transceiver, having a SIM card able to communicate with Cellular Provider B, which provides a reliable incoming reception of approximately 6 MBPS. Similarly, the passenger tablet 113 may have a 5G cellular transceiver able to receive data from Cellular Provider A which may be the same or different than Cellular Provider B (in this example and throughout this disclosure), at an effective bandwidth of approximately 2 MBPS; further refer to [0044]… The number and type of transceivers or modems are not limited; the number and type of providers or operators are not limited; the technology or standards or protocols of communication are not limited; and all these may not necessarily be single but rather may be or may comprise multiple operators, transceivers, links and/or technology (e.g., unlike the demonstrative example which mentioned only a cellular link to simplify the discussion; but either one of the transceivers and operators may also be non-cellular, e.g., satellite. V2X, V2V, 802.11p, Wi-Fi, or others); further see [0046].
	It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Altman with the teachings of Syam to make system more effective. Having a mechanism wherein bonding the 5G NR mobile traffic and the in-home Wi-Fi traffic to a single service flow; greater way resources can be utilized/managed in the communication system.
	But Syam is silent about a right to use the single service flow is granted to the CPE by a cable modem termination system (CMTS); and a limited number of service flows are available to the CMTS; however Sala teaches in [0053] about.. .a higher-priority service (such as, telephony) and a lower-priority service (such a, web browsing) can request bandwidth from CMTS 102. The flexible use of grants provided by cable modem 104 allows the higher-priority service (i.e., telephony) to borrow a first arriving lower-priority grant if the grant arrives earlier than its own grant. The lower-priority service (i.e., web browsing) would be permitted to utilize the bandwidth granted to the higher-priority, unless another higher-priority service is judged to require the grant. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Sala with the teachings of Syam in view of Altman to make system more effective. Having a mechanism of having a right to use the single service flow is granted to the CPE by a cable modem termination system (CMTS); greater way resources can be utilized/managed in the communication system.

	Regarding claim 4, Syam in view of Altman and Sala teaches as per claim 1, further Syam teaches about comprising: establishing a first connection between the CPE device and an access point component (link #210 of Fig. 2; further see [0061] .. a wireless communication network 100 and may include an 5G-CPE 202 (such as a 5G-CPE including an AP) and UEs 204-a, 204-b, and 204-c (which may also be examples of STAs)…); and establishing a second connection between the CPE device and a NR Access Network (NR-RAN) component (link# 212 of Fig. 2; see [0062]), wherein receiving the 5G New Radio mobile traffic comprises receiving the 5G NR mobile traffic via the first connection (see [0061] and #link 210 of Fig. 2).

	Regarding claim 5, Syam in view of Altman and Sala teaches as per claim 4, wherein establishing the second connection between the CPE device and the NR-RAN component comprises establishing an over-the-air connection between the CPE device and the NR-RAN component (Syam see #212 of Fig. 2).

	Regarding claim 6, Syam in view of Altman and Sala teaches as per claim 1, wherein using a single service flow to support both the 5G NR mobile traffic and the in-home Wi-Fi traffic comprises using a single service flow to support both the 5G NR mobile traffic and the in-home Wi-Fi traffic (Syam see #210 of Fig. 2; see [0061]).

	Regarding claim 7, Syam in view of Altman and Sala teaches as per claim 1, further comprising performing at least one or more of radio resource management mobility management, call control, session management, or identity management operations on the CPE device (Syam see Fig. 3; [0068]).

	Regarding claim 9, Syam in view of Altman and Sala teaches as per claim 1, further comprising: receiving traffic from an access network in a first system on chip (SoC) of the CPE device; and providing a 5G edge computing service to a 5G NR user equipment (UE) device via a second SoC of the CPE device (Syam see Fig. 4; [0075- 0076]; #465 ( first SoC) and 5G modem can be second SoC).

	Regarding claim 10, Syam in view of Altman and Sala teaches as per claim 1, wherein: receiving the traffic from the access network in the first SoC of the CPE device comprises receiving the traffic from the access network in a lightweight processor of the CPE device; and providing the 5G edge computing service to the 5G NR UE device via the second SoC of the CPE device comprises providing the 5G edge computing service to the 5G NR UE device via a robust processor of the CPE device (Syam see Fig. 4; [0075- 0076]; #465 ( first SoC lightweight) and 5G modem can be second SoC robust).

	Regarding claim 11, Syam teaches a customer premise equipment (CPE) device (see Fig. 2; #202 as a CPE), comprising: a processor configured with processor-executable instructions to:
	receive in-home Wi-Fi traffic (see Fig. 2, link #208/210; see [0061]);
	receive/transmit 5G New Radio (NR) mobile traffic (see Fig. 2, link #210/ 212; see [0061- 0062]); and
	Further Syam teaches about supporting both the 5G NR mobile traffic and the in- home Wi-Fi traffic to single service flow (#210 of Fig. 2; refer to [0061]…The UE 204-c may communicate over a wireless communication link 210 (such as a Wi-Fi communication link or a 5G communication link); further see [0063] where 5G-CPE as a home router for wireless broadband service using a 5G WAN/5G WLAN/5G network and Wi-Fi/Ethernet).
	But Syam fails to teach about bonding the 5G NR mobile traffic and the in-home Wi-Fi traffic to a single service flow wherein: a right to use the single service flow is granted to the CPE by a cable modem termination system (CMTS); and a limited number of service flows are available to the CMTS.
	However Altman teaches as per [0162] about one or more of the vehicular wireless (or cellular) modems or wireless (or cellular) transceivers, and/or one or more of the driver/ passenger end-user device's wireless or cellular modem or transceiver, may be configured by the Bonding/Multi-Link Agent(s) to operate as an IP packets repeater or re-transmitter or router or switch or bridge or hub or relay unit or relay node, which may be connected or may operate over an ad-hoc wireless network to re-convey or re-transmit packets towards the vehicular Bonding/Multi-Link Agent or circuitry and may also operate in parallel as a regular wireless (or cellular) modem or transceiver towards the operator's network...; now refer to [0082] and Fig. 4 wherein #413 (vehicle) has a modem/CPE functionality and 802.11 as a wi-fi traffic and 5G as a NR mobile traffic; now refer to [0043] about creating a virtual broadband connection or a bonded or aggregated communication channel, that would be able to reliably receive data-packets at a sufficient aggregate bandwidth that is suitable for the desired HD movie streaming or close to it or with the purpose and algorithm of achieving as close as possible performance as needed; by combining or bonding together data paths of multiple transceivers that are located in vehicle 110, each one of such transceivers contributing a portion to the aggregate bandwidth (i.e. single service flow) that is then utilized in an aggregate manner by the vehicular multimedia system 165. For example, the driver's smartphone 111 may be equipped with a cellular 4G-LTE transceiver, having a SIM card able to communicate with Cellular Provider B, which provides a reliable incoming reception of approximately 6 MBPS. Similarly, the passenger tablet 113 may have a 5G cellular transceiver able to receive data from Cellular Provider A which may be the same or different than Cellular Provider B (in this example and throughout this disclosure), at an effective bandwidth of approximately 2 MBPS; further refer to [0044]… The number and type of transceivers or modems are not limited; the number and type of providers or operators are not limited; the technology or standards or protocols of communication are not limited; and all these may not necessarily be single but rather may be or may comprise multiple operators, transceivers, links and/or technology (e.g., unlike the demonstrative example which mentioned only a cellular link to simplify the discussion; but either one of the transceivers and operators may also be non-cellular, e.g., satellite. V2X, V2V, 802.11p, Wi-Fi, or others); further see [0046].
	It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Altman with the teachings of Syam to make system more effective. Having a mechanism wherein bonding the 5G NR mobile traffic and the in-home Wi-Fi traffic to a single service flow; greater way resources can be utilized/managed in the communication system.
	But Syam is silent about a right to use the single service flow is granted to the CPE by a cable modem termination system (CMTS); and a limited number of service flows are available to the CMTS; however Sala teaches in [0053] about.. .a higher-priority service (such as, telephony) and a lower-priority service (such a, web browsing) can request bandwidth from CMTS 102. The flexible use of grants provided by cable modem 104 allows the higher-priority service (i.e., telephony) to borrow a first arriving lower-priority grant if the grant arrives earlier than its own grant. The lower-priority service (i.e., web browsing) would be permitted to utilize the bandwidth granted to the higher-priority, unless another higher-priority service is judged to require the grant. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Sala with the teachings of Syam in view of Altman to make system more effective. Having a mechanism of having a right to use the single service flow is granted to the CPE by a cable modem termination system (CMTS); greater way resources can be utilized/managed in the communication system.
	Regarding claim 14, Syam teaches as per claim 11, wherein the processor is configured to: establish a first connection between the CPE device and an access point component (link #210 of Fig. 2; further see [0061] .. a wireless communication network 100 and may include an 5G-CPE 202 (such as a 5G-CPE including an AP) and UEs 204-a, 204-b, and 204-c (which may also be examples of STAs)…); and establish a second connection between the CPE device and a NR Access Network (NR-RAN) component (link# 212 of Fig. 2; see [0062]), wherein receive the 5G New Radio mobile traffic comprises receiving the 5G NR mobile traffic via the first connection (see [0061] and #link 210 of Fig. 2).

	Regarding claim 15, Syam in view of Altman and Sala teaches as per claim 14, wherein the processor is configured to establish the second connection between the CPE device and the NR-RAN component comprises establishing an over-the-air connection between the CPE device and the NR-RAN component (Syam see #212 of Fig. 2).

	Regarding claim 16, Syam in view of Altman and Sala teaches as per claim 11, further Syam teaches about wherein the processor is configured to use at least one service flow to support the 5G NR mobile traffic (see #212 of Fig. 2 and [0062]) and the in-home Wi-Fi traffic comprises using a single service flow to support both the 5G NR mobile traffic and the in-home Wi-Fi traffic (see #210 of Fig. 2; see [0061]).

	Regarding claim 17, Syam in view of Altman and Sala teaches as per claim 11, wherein the processor is configured to perform at least one or more of radio resource management mobility management, call control, session management, or identity management operations on the CPE device (Syam see Fig. 3; [0068]).

	Regarding claim 19, Syam in view of Altman and Sala teaches as per claim 11, further comprising: receiving traffic from an access network in a first system on chip (SoC) of the CPE device; and providing a 5G edge computing service to a 5G NR user equipment (UE) device via a second SoC of the CPE device (Syam see Fig. 4; [0075- 0076]; #465 ( first SoC) and 5G modem can be second SoC).

	Regarding claim 20, Syam in view of Altman and Sala teaches as per claim 11, wherein: receiving the traffic from the access network in the first SoC of the CPE device comprises receiving the traffic from the access network in a lightweight processor of the CPE device; and providing the 5G edge computing service to the 5G NR UE device via the second SoC of the CPE device comprises providing the 5G edge computing service to the 5G NR UE device via a robust processor of the CPE device (Syam see Fig. 4; [0075- 0076]; #465 ( first SoC lightweight) and 5G modem can be second SoC robust).

	Regarding claim 21, Syam teaches a non-transitory computer readable storage medium having stored thereon processor-executable software instructions configured to cause a processor to perform operations (see Fig. 2; #202 as a CPE as a storage here), comprising:
	receiving in-home Wi-Fi traffic (see Fig. 2, link #208/210; see [0061]);
	receiving 5G New Radio (NR) mobile traffic (see Fig. 2, link #210/ 212; see [0061- 0062]); and
	Further Syam teaches about supporting both the 5G NR mobile traffic and the in- home Wi-Fi traffic to single service flow (#210 of Fig. 2; refer to [0061]…The UE 204-c may communicate over a wireless communication link 210 (such as a Wi-Fi communication link or a 5G communication link); further see [0063] where 5G-CPE as a home router for wireless broadband service using a 5G WAN/5G WLAN/5G network and Wi-Fi/Ethernet).
	But Syam fails to teach about bonding the 5G NR mobile traffic and the in-home Wi-Fi traffic to a single service flow wherein: a right to use the single service flow is granted to the CPE by a cable modem termination system (CMTS); and a limited number of service flows are available to the CMTS.
	However Altman teaches as per [0162] about one or more of the vehicular wireless (or cellular) modems or wireless (or cellular) transceivers, and/or one or more of the driver/ passenger end-user device's wireless or cellular modem or transceiver, may be configured by the Bonding/Multi-Link Agent(s) to operate as an IP packets repeater or re-transmitter or router or switch or bridge or hub or relay unit or relay node, which may be connected or may operate over an ad-hoc wireless network to re-convey or re-transmit packets towards the vehicular Bonding/Multi-Link Agent or circuitry and may also operate in parallel as a regular wireless (or cellular) modem or transceiver towards the operator's network...; now refer to [0082] and Fig. 4 wherein #413 (vehicle) has a modem/CPE functionality and 802.11 as a wi-fi traffic and 5G as a NR mobile traffic; now refer to [0043] about creating a virtual broadband connection or a bonded or aggregated communication channel, that would be able to reliably receive data-packets at a sufficient aggregate bandwidth that is suitable for the desired HD movie streaming or close to it or with the purpose and algorithm of achieving as close as possible performance as needed; by combining or bonding together data paths of multiple transceivers that are located in vehicle 110, each one of such transceivers contributing a portion to the aggregate bandwidth (i.e. single service flow) that is then utilized in an aggregate manner by the vehicular multimedia system 165. For example, the driver's smartphone 111 may be equipped with a cellular 4G-LTE transceiver, having a SIM card able to communicate with Cellular Provider B, which provides a reliable incoming reception of approximately 6 MBPS. Similarly, the passenger tablet 113 may have a 5G cellular transceiver able to receive data from Cellular Provider A which may be the same or different than Cellular Provider B (in this example and throughout this disclosure), at an effective bandwidth of approximately 2 MBPS; further refer to [0044]… The number and type of transceivers or modems are not limited; the number and type of providers or operators are not limited; the technology or standards or protocols of communication are not limited; and all these may not necessarily be single but rather may be or may comprise multiple operators, transceivers, links and/or technology (e.g., unlike the demonstrative example which mentioned only a cellular link to simplify the discussion; but either one of the transceivers and operators may also be non-cellular, e.g., satellite. V2X, V2V, 802.11p, Wi-Fi, or others); further see [0046].
	It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Altman with the teachings of Syam to make system more effective. Having a mechanism wherein bonding the 5G NR mobile traffic and the in-home Wi-Fi traffic to a single service flow; greater way resources can be utilized/managed in the communication system.
	But Syam is silent about a right to use the single service flow is granted to the CPE by a cable modem termination system (CMTS); and a limited number of service flows are available to the CMTS; however Sala teaches in [0053] about.. .a higher-priority service (such as, telephony) and a lower-priority service (such a, web browsing) can request bandwidth from CMTS 102. The flexible use of grants provided by cable modem 104 allows the higher-priority service (i.e., telephony) to borrow a first arriving lower-priority grant if the grant arrives earlier than its own grant. The lower-priority service (i.e., web browsing) would be permitted to utilize the bandwidth granted to the higher-priority, unless another higher-priority service is judged to require the grant. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Sala with the teachings of Syam in view of Altman to make system more effective. Having a mechanism of having a right to use the single service flow is granted to the CPE by a cable modem termination system (CMTS); greater way resources can be utilized/managed in the communication system.

	Regarding claim 24, Syam in view of Altman and Sala teaches as per claim 21, further Syam teaches about wherein the stored processor-executable software instructions are configured to cause a processor to perform operations further comprising: establishing a first connection between the CPE device and an access point component (link #210 of Fig. 2; further see [0061] .. a wireless communication network 100 and may include an 5G-CPE 202 (such as a 5G-CPE including an AP) and UEs 204-a, 204-b, and 204-c (which may also be examples of STAs)…); and establishing a second connection between the CPE device and a NR Access Network (NR-RAN) component (link# 212 of Fig. 2; see [0062]), wherein receiving the 5G New Radio mobile traffic comprises receiving the 5G NR mobile traffic via the first connection (see [0061] and #link 210 of Fig. 2).

	Regarding claim 25, Syam in view of Altman and Sala teaches as per claim 24, wherein the stored processor-executable software instructions are configured to cause a processor to perform operations such that establishing the second connection between the CPE device and the NR-RAN component comprises establishing an over-the-air connection between the CPE device and the NR-RAN component (Syam see #212 of Fig. 2).

	Regarding claim 26, Syam in view of Altman and Sala teaches as per claim 21, further Syam teaches about wherein the stored processor-executable software instructions are configured to cause a processor to perform operations such that using at least one service flow to support the 5G NR mobile traffic (see #212 of Fig. 2 and [0062]) and the in-home Wi-Fi traffic comprises using a single service flow to support both the 5G NR mobile traffic and the in-home Wi-Fi traffic (see #210 of Fig. 2; see [0061]).

	Regarding claim 27, Syam in view of Altman and Sala teaches as per claim 21, wherein the stored processor-executable software instructions are configured to cause a processor to perform operations further comprising performing at least one or more of radio resource management mobility management, call control, session management, or identity management operations on the CPE device (Syam see Fig. 3; [0068]).

	Regarding claim 29, Syam in view of Altman and Sala teaches as per claim 21, wherein the stored processor-executable software instructions are configured to cause a processor to perform operations further comprising: receiving traffic from an access network in a first system on chip (SoC) of the CPE device; and providing a 5G edge computing service to a 5G NR user equipment (UE) device via a second SoC of the CPE device (Syam see Fig. 4; [0075- 0076]; #465 ( first SoC) and 5G modem can be second SoC).

	Regarding claim 30, Syam in view of Altman and Sala teaches as per claim 29, wherein the stored processor-executable software instructions are configured to cause a processor to perform operations such that: receiving the traffic from the access network in the first SoC of the CPE device comprises receiving the traffic from the access network in a lightweight processor of the CPE device; and providing the 5G edge computing service to the 5G NR UE device via the second SoC of the CPE device comprises providing the 5G edge computing service to the 5G NR UE device via a robust processor of the CPE device (Syam see Fig. 4; [0075- 0076]; #465 ( first SoC lightweight) and 5G modem can be second SoC robust).

	Claims 2, 12 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Babbellapati eta al. (US Pub. No. 2021/0219354 A1), hereafter Syam  and in view of Altman (US Pub. No. 2021/0114616 A1) and in further view of Sala et al. (US Pub. No. 2001/0053152 A1) in view of Zhang et al. (US Pub. No. 2019/0281588 A1).

	Regarding claim 2, Syam in view of Altman and Sala teaches as per claim 1, but Syam ails to state about using a software stack with 5G virtualized Radio Access Network (RAN) functionality to support 5G edge computing services; however Zhang teaches in Fig. 1 and [0019] and [0021] about …RAN nodes 111 may be implemented as one or more software entities running on server computers as part of a virtual network, which may be referred to as a CRAN and/or a virtual baseband unit pool (vBBUP). In these embodiments, the CRAN or vBBUP may implement a RAN function split, such as a PDCP split wherein RRC and PDCP layers are operated by the CRAN/vBBUP and other L2 protocol entities are operated by individual RAN nodes 111; a MAC/PHY split wherein RRC, PDCP, RLC, and MAC layers are operated by the CRAN/vBBUP and the PHY layer is operated by individual RAN nodes 111; or a "lower PHY" split wherein RRC, PDCP, RLC, MAC layers and upper portions of the PHY layer are operated by the CRAN/vBBUP and lower portions of the PHY layer are operated by individual RAN nodes 111. This virtualized framework allows the freed-up processor cores of the RAN nodes 111 to perform other virtualized applications… It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Zhang with the teachings of Syam in view of Altman and Sala to make system more effective. Having a mechanism about using a software stack with 5G virtualized Radio Access Network (RAN) functionality to support 5G edge computing services; greater way  resources can be utilized/managed in the communication system.

	Regarding claim 12, Syam in view of Altman and Sala teaches as per claim 11, but Syam fails to state about wherein the processor is configured to use a software stack with 5G virtualized Radio Access Network (RAN) functionality to support 5G edge computing services; however Zhang teaches in Fig. 1 and [0019] and [0021] about …RAN nodes 111 may be implemented as one or more software entities running on server computers as part of a virtual network, which may be referred to as a CRAN and/or a virtual baseband unit pool (vBBUP). In these embodiments, the CRAN or vBBUP may implement a RAN function split, such as a PDCP split wherein RRC and PDCP layers are operated by the CRAN/vBBUP and other L2 protocol entities are operated by individual RAN nodes 111; a MAC/PHY split wherein RRC, PDCP, RLC, and MAC layers are operated by the CRAN/vBBUP and the PHY layer is operated by individual RAN nodes 111; or a "lower PHY" split wherein RRC, PDCP, RLC, MAC layers and upper portions of the PHY layer are operated by the CRAN/vBBUP and lower portions of the PHY layer are operated by individual RAN nodes 111. This virtualized framework allows the freed-up processor cores of the RAN nodes 111 to perform other virtualized applications… It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Zhang with the teachings of Syam in view of Altman and Sala to make system more effective. Having a mechanism about using a software stack with 5G virtualized Radio Access Network (RAN) functionality to support 5G edge computing services; greater way  resources can be utilized/managed in the communication system.

	Regarding claim 22, Syam in view of Altman and Sala teaches as per claim 21, but Syam fails to state about wherein the stored processor-executable software instructions are configured to cause a processor to perform operations further comprising using a software stack with 5G virtualized Radio Access Network (RAN) functionality to support 5G edge computing services; however Zhang teaches in Fig. 1 and [0019] and [0021] about …RAN nodes 111 may be implemented as one or more software entities running on server computers as part of a virtual network, which may be referred to as a CRAN and/or a virtual baseband unit pool (vBBUP). In these embodiments, the CRAN or vBBUP may implement a RAN function split, such as a PDCP split wherein RRC and PDCP layers are operated by the CRAN/vBBUP and other L2 protocol entities are operated by individual RAN nodes 111; a MAC/PHY split wherein RRC, PDCP, RLC, and MAC layers are operated by the CRAN/vBBUP and the PHY layer is operated by individual RAN nodes 111; or a "lower PHY" split wherein RRC, PDCP, RLC, MAC layers and upper portions of the PHY layer are operated by the CRAN/vBBUP and lower portions of the PHY layer are operated by individual RAN nodes 111. This virtualized framework allows the freed-up processor cores of the RAN nodes 111 to perform other virtualized applications… It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Zhang with the teachings of Syam in view of Altman and Sala to make system more effective. Having a mechanism about using a software stack with 5G virtualized Radio Access Network (RAN) functionality to support 5G edge computing services; greater way  resources can be utilized/managed in the communication system.

	Claims 3, 13 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Babbellapati eta al. (US Pub. No. 2021/0219354 A1), hereafter Syam  and in view of Altman (US Pub. No. 2021/0114616 A1) and in further view of Sala et al. (US Pub. No. 2001/0053152 A1)in view of Sudarshan et al. (US Pub. No. 2020/0267596 A1).

	Regarding claim 3, Syam in view of Altman and Sala teaches as per claim 11, but Syam fails to state about further comprising using an OpenSyncTM layer for command and control and telemetry via the service provider's cloud network; however Sudarshan in context with [0029, 0039] teaches in [0041] about…..transport layer element may gather network information including telemetry on Internet Protocol (IP) or Multiprotocol Label Switching (MPLS) services, tunnels and/or paths. The telemetry may include information on bandwidth utilization, for example. The network information may additionally or alternatively include Operations and Management (OAM) data on the IP/MPLS services, tunnels, and/or paths such as latency, jitter, and/or packet loss data. … It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Sudarshan with the teachings of Syam in view of Altman and Sala to make system more standardized. Having a mechanism about using an OpenSyncTM layer for command and control and telemetry via the service provider's cloud network; greater way more standardized approach can be utilized/managed in the communication system.

	Regarding claim 13, Syam in view of Altman and Sala teaches as per claim 1, but Syam  fails to state about further comprising using an OpenSyncTM layer for command and control and telemetry via the service provider's cloud network; however Sudarshan in context with [0029, 0039] teaches in [0041] about…..transport layer element may gather network information including telemetry on Internet Protocol (IP) or Multiprotocol Label Switching (MPLS) services, tunnels and/or paths. The telemetry may include information on bandwidth utilization, for example. The network information may additionally or alternatively include Operations and Management (OAM) data on the IP/MPLS services, tunnels, and/or paths such as latency, jitter, and/or packet loss data. … It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Sudarshan with the teachings of Syam in view of Altman and Sala to make system more standardized. Having a mechanism about using an OpenSyncTM layer for command and control and telemetry via the service provider's cloud network; greater way more standardized approach can be utilized/managed in the communication system.

	Regarding claim 23, Syam in view of Altman and Sala teaches as per claim 21, but Syam fails to state about further comprising wherein the stored processor-executable software instructions are configured to cause a processor to perform operations further comprising using an OpenSyncTM layer for command and control and telemetry via the service provider's cloud network; however Sudarshan in context with [0029, 0039] teaches in [0041] about…..transport layer element may gather network information including telemetry on Internet Protocol (IP) or Multiprotocol Label Switching (MPLS) services, tunnels and/or paths. The telemetry may include information on bandwidth utilization, for example. The network information may additionally or alternatively include Operations and Management (OAM) data on the IP/MPLS services, tunnels, and/or paths such as latency, jitter, and/or packet loss data. … It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Sudarshan with the teachings of Syam in view of Altman and Sala to make system more standardized. Having a mechanism about using an OpenSyncTM layer for command and control and telemetry via the service provider's cloud network; greater way more standardized approach can be utilized/managed in the communication system.

	Claims 8, 18 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Babbellapati eta al. (US Pub. No. 2021/0219354 A1), hereafter Syam  and in view of Altman (US Pub. No. 2021/0114616 A1) and in further view of Sala et al. (US Pub. No. 2001/0053152 A1)in view of Jabara et al. (US Pub. No. 2019/0174011 A1).

	Regarding claim 8, Syam in view of Altman and Sala teaches as per claim 1, but Syam fails to state about further comprising using one or more of a virtualized network function, a container, or a micro service to offload real time services from a component in a 5G core network to the CPE device; however Jabara states  in [0070] about…..mobile service providers can implement differential service charges to customers for various services. For example, WiFi calling may be billed to a customer at one rate while video conferencing or other services can be provided to customers at a different rate (i.e. all these can be real time services) …; now refer to Fig. 12 and [0151] … the LTE/NR compatible radio /router/modem 560 can be configured through a simple software upgrade to support data off-load billing. No hardware changes are required to the modem/router to provide such capability. Since the software on the LTE/NR compatible radio /router/modem 560 is routinely updated, it can be easily configured to support the data off-load utilization (from #474 can be 5G core network; see [0065]) and billing described above…. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Jabara with the teachings of Syam in view of Altman and Sala to make system more standardized. Having a mechanism about further comprising using one or more of a virtualized network function, a container, or a micro service to offload real time services from a component in a 5G core network to the CPE device; greater way more reliable communication can be utilized/managed in the communication system.

	Regarding claim 18, Syam in view of Altman and Sala teaches as per claim 11, but Syam fails to state about wherein the processor is configured to use one or more of a virtualized network function, a container, or a micro service to offload real time services from a component in a 5G core network to the CPE device; however Jabara states  in [0070] about…..mobile service providers can implement differential service charges to customers for various services. For example, WiFi calling may be billed to a customer at one rate while video conferencing or other services can be provided to customers at a different rate (i.e. all these can be real time services) …; now refer to Fig. 12 and [0151] … the LTE/NR compatible radio /router/modem 560 can be configured through a simple software upgrade to support data off-load billing. No hardware changes are required to the modem/router to provide such capability. Since the software on the LTE/NR compatible radio /router/modem 560 is routinely updated, it can be easily configured to support the data off-load utilization (from #474 can be 5G core network; see [0065]) and billing described above…. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Jabara with the teachings of Syam in view of Altman and Sala to make system more standardized. Having a mechanism about further comprising using one or more of a virtualized network function, a container, or a micro service to offload real time services from a component in a 5G core network to the CPE device; greater way more reliable communication can be utilized/managed in the communication system.

	Regarding claim 28, Syam in view of Altman and Sala teaches as per claim 21, but Syam fails to state about wherein the stored processor-executable software instructions are configured to cause a processor to perform operations further comprising using one or more of a virtualized network function, a container, or a micro service to offload real time services from a component in a 5G core network to the CPE device; however Jabara states  in [0070] about…..mobile service providers can implement differential service charges to customers for various services. For example, WiFi calling may be billed to a customer at one rate while video conferencing or other services can be provided to customers at a different rate (i.e. all these can be real time services) …; now refer to Fig. 12 and [0151] … the LTE/NR compatible radio /router/modem 560 can be configured through a simple software upgrade to support data off-load billing. No hardware changes are required to the modem/router to provide such capability. Since the software on the LTE/NR compatible radio /router/modem 560 is routinely updated, it can be easily configured to support the data off-load utilization (from #474 can be 5G core network; see [0065]) and billing described above…. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Jabara with the teachings of Syam in view of Altman and Sala to make system more standardized. Having a mechanism about further comprising using one or more of a virtualized network function, a container, or a micro service to offload real time services from a component in a 5G core network to the CPE device; greater way more reliable communication can be utilized/managed in the communication system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARTH PATEL whose telephone number is (571)270-1970. The examiner can normally be reached 7 a.m. -7 p.m. PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 5712723988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PARTH PATEL
Primary Examiner
Art Unit 2468



/PARTH PATEL/Primary Examiner, Art Unit 2468